Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 13-20 are withdrawn from further consideration. Applicant made the election of Group I, directed to a portable desk, with traverse, in the response dated 08/18/2021 is acknowledged.   Applicant traverses that the search and examination of all the claims in an application can be made without serious burden and the searches for the inventions of Group | and Group 2 will overlap and are likely identical. 
Note that claims 1-12 directed to a portable desk to be searched at least in A47B (TABLES; DESKS; OFFICE FURNITURE; CABINETS; DRAWERS; GENERAL DETAILS OF FURNITURE) subclasses 1/00, 1/08, 3/00, 3/002, 3/08, 3/080818, 3/14, 23/00, 23/04, 23/001 and in F16M (FRAME, SUPPORTS)  11/10.  
Since the bag is claimed in the combination in claims 13-20, this combination must be search exclusive in A45C in subclasses 3/02, 9/00, 2013/025.  Note that claim 16 directed to bag with compartment will add further to the searches in A45C13/00-13/10.
The examiner submits that:  a)the search in both the combination and the subcombination are not overlapped, the combination in A45C requires the additional searching for thousands of references.
The Restriction as set forth in the previous office action stands. 

Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter.  “the plurality of segments” has no antecedent basis.  Claim 1 uses the recitation “sections”.  It is unclear whether segments and sections are the same.
It is unclear where bottom segment extends by about 5 inches.  Please identify this dimension in the drawings.

Note the following NPL:
“Executive Office Solutions Portable Adjustable Aluminum Laptop Desk/Stand/Table Vented w/CPU Fans Mouse Pad Side Mount-Notebook-MacBook-Light Weight Ergonomic TV Bed Lap Tray Stand Up/Sitting-Black”, https://www.amazon.com/Executive-Office-Solutions-Mount-Notebook-MacBook-Light-Sitting-Black/dp/B00RQ3JQMM/
Date First Available: January 3, 2015
Executive Office Solutions Portable Adjustable Aluminum Laptop Stand/Desk/Table Notebook MacBook Ergonomic TV Bed Lap Tray Stand Up Sitting - Silver (EOS-3), https://www.amazon.com/dp/B01C80K7X4/
Date First Available February 26, 2016

    PNG
    media_image1.png
    993
    1145
    media_image1.png
    Greyscale


Note the following descriptions from the product: 
Light weight aluminum tray – makes carrying easy and holds your computer at virtually any position or angle
Fully adjustable legs – rotate 360 degrees and lock in place at various angles. Quickly collapse the stand to make it portable.
Multiple uses – table can also be used for a TV dinner tray, sound equipment, projector, standing desk, Book tray, writing desk, and tablet holder. Includes non-slip feet for use on tabletops and desktops.
Silent USB powered CPU cooling fans – connect USB cord (included) to your computer to power the quiet cooling fans.

Note the following Questions and Answers:

Question:
What are the precise increments of the various heights ? Interested in a laptop rise because of a strained neck and upper back.
Answer:
Hi, Thanks for the question! Its a kind of difficult one to answer since there are so many different ways to adjust it. There is no definite set increment that it goes up each time, because with each adjustment, you will move either one, two or three legs. Having said that, you can adjust the height from 0" (flat) to the full extension (20") in very close to 2" increments, depending on the tilt of the tray. Hope that helps! see lessBy ECommerce Product Solutions, L… SELLER  on July 7, 2015
Each leg connection can be pivoted to any angle, in increments of 15°, so there are many many ways you can arrange this stand. However, depending upon what you're putting on it, and how it is weighted, only some configurations will be stable enough. Using a bit of trial-and-error, I was able to get the perfect heights for my laptop when sitting at my desk, and also when standing. Hope that helps! see lessBy Garbonzo on July 7, 2015
1 3/4in- 27in with tray kept at 90° angle from legs. 360° variability is Perfect for strain relief!By gabe reece on July 7, 2015


Claims 1-4, 7, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Executive Office Solutions (EOS).  EOS teaches a mobile desk having a plurality of legs and rotating joins foldable between stowed and extended position.
Regarding claim 2, note desk portion has a rectangular and planar portion.

Claims 5, 8, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the EOS.   EOS meets all claimed limitations except for the four leg sections.  It would have been obvious to one of ordinary skill in the art to provide each of the legs of four leg sections to provide the desired length and/or height of the desk.
Regarding claim 8, it would have been obvious to one of ordinary skill in the art to provide has a height of at least about 24 inches to provide the desired length of the desk.
.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the EOS in view of McGrath (9399882).   EOS does not show each of the sections has a length shorter than the depth of the flat portion.  McGrath teaches that it is known in the art to provide each of the leg section has a length shorter than the depth of the flat portion in fig. 2.  It would have been obvious to one of ordinary skill in the art to provide each of the leg section has a length shorter than the depth of the flat portion to provide the desired length for each leg section.

Claims 1-4, 6, 7, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McWrath (9399882).  McWrath teaches a mobile desk having a plurality of legs and rotating joins foldable between stowed (fig. 2) and extended positions.
Regarding claim 11, note that the bottom leg section has a length dimension.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the McWrath in view of Geils et al. (5771613).  McWrath meets all claimed limitations except for the four leg sections.   Geils teaches a apparatus with four folding sections.  It would have been obvious to one of ordinary skill in the art to provide each of the legs of four leg sections to provide the desired length and/or height of the desk.
Claims 8, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the McWrath.   
Regarding claim 8, it would have been obvious to one of ordinary skill in the art to provide has a height of at least about 24 inches to provide the desired length of the desk.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541.  The examiner can normally be reached on 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733